           Case 1:20-cr-00381-AJN Document 9 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                   8/7/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                       20-cr-381 (AJN)
  Sherard Wadlington,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       An initial pretrial conference in this matter is hereby scheduled for August 14, 2020 at

12:00 P.M. The conference will be conducted telephonically. The parties and members of the

public may access the proceeding by dialing (888) 363-4749 and entering access code 9196964.

       As requested, defense counsel will be given an opportunity to speak with the Defendant

by telephone for fifteen minutes before the proceeding begins (i.e., at 11:45 A.M.); defense

counsel should make sure to answer the telephone number that was previously provided to

Chambers at that time.

       All participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. In addition, all

participants are encouraged to wear headsets or headphones with microphones, as this will

improve the audio quality. Finally, all of those accessing the conference — whether in listen-

only mode or otherwise — are reminded that recording or rebroadcasting of the proceeding is

prohibited by law.

       SO ORDERED.
        Case 1:20-cr-00381-AJN Document 9 Filed 08/07/20 Page 2 of 2




Dated: August 7, 2020
       New York, New York
                                      ____________________________________
                                                ALISON J. NATHAN
                                              United States District Judge
